Title: From George Washington to Joseph Willard, 22 March 1781
From: Washington, George
To: Willard, Joseph


                  
                     Sir,
                     New Windsor Mar. 22d 1781
                  
                  I am much indebted to you for announcing my election as a member of the American Academy of Arts & Sciences—I feel myself particularly honored by this relation to a Society whose efforts to promote useful knowledge will, I am perswaded, acquire them a high reputation in the literary world.
                  I entreat you to present my warmest acknowledgements to that respectable body and to assure them that I shall with Zeal embrace every oppertunity of seconding their laudable views and manifesting the exalted sense I have of the institution.
                  The Arts & Sciences essential to the prosperity of the State & to the ornament & happiness of human life have a primary claim to the encouragement of every lover of his Country & mankind.
                  For the polite & flattering terms in which you have been pleased to convey the sentiments of the Academy I beg you to accept my grateful thanks and the assurances of my being with great esteem & respect Sir Yr Most Obedt & Oblig’d Servt
                  
                     Go: Washington
                     
                  
               